DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Raymond Wagenknecht on 11/17/2021.


The application has been amended as follows: 

Claim 13, Line 1: DELETE “claim 12”, INSERT –claim 9—

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to teach or suggest a system for monitoring excitable cells, the system comprising a device with at least one well, each well having a bottom with a nonconductive substrate; a power source configured to deliver an electrical signal capable of electro-stimulating excitable cells; an impedance analyzer; and an extracellular recording amplifier; wherein each well further includes: a pair of electro-stimulation electrodes configured to receive the electrical signal from the power source thereby delivering an electro-stimulating signal to the well for electro-stimulation of excitable cells; a pair of interdigitated cell-substrate impedance monitoring electrodes communicatively coupled to the impedance analyzer, thereby permitting cell-substrate impedance monitoring of excitable cells attached to the substrate; and an extracellular recording electrode pair communicatively coupled to the extracellular recording amplifier, thereby permitting extracellular recording of excitable cells attached to the substrate, the extracellular recording electrode pair comprising a circular recording electrode and a unitary one-piece reference electrode, the interdigitated cell-substrate impedance monitoring electrodes positioned between the extracellular recording electrode pair.
Claims 2-6, 9-11, 13-16, and 15-19 depend from claim 1.
While the prior art of record discloses an analogous system for monitoring cells (see: previously presented prior art rejections in view of Oka et al.), there is no teaching or suggestion of the instantly recited electrode configuration.  Additionally, it would not have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to make such a modification without the use of impermissible hindsight and changing the mode of operation of the prior art device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J EOM/Primary Examiner, Art Unit 1797